Title: To John Adams from John Quincy Adams, 21 July 1796
From: Adams, John Quincy
To: Adams, John



My dear Sir
The Hague July 21. 1796

Your favour of May 19th has lately been transmitted to me from England, and relieved me from some anxiety I had entertained for the fate of my letters written at London, as it mentions the receipt of them all to the middle of February. Since then I trust you have received three more from England, and there are now on the passage two, written since my return here.
I have a letter from one of my friends at Boston, dated June 7th. but it contains no politics, nor indeed a word relative to any public affairs. The impatience of expectation, they say, always increases in proportion to the proximity of the object to be attained. I now think almost day and night upon the delivery of the Western Posts—My Letters from England speak very confidently upon the subject, and I have been equally confident myself; that they would be delivered if the house of Representatives did not prevent it by first violating the Treaty in the refusal to concur for its Execution.... But I now hope for the event as anxiously as it is dreaded by all the Galls, Americans, and those who direct their conduct and dictate their opinions.
Not that I consider this event as taking altogether away the danger of our being yet involved in the war that still rages in Europe; for I am apprehensive that the present prevailing system of the french Government is that we must be drawn into it at all Events; and as long as men, who court popularity in America, dare to speak openly of their devotion to the interests of France, as they have done for years back, and lose none of their influence by the bare-faced avowal of such a partial foreign attachment, I shall always dread the danger of seeing the whole weight of that influence directed towards an object pernicious to our best interests.
Upon the occasion of the crisis produced by the proceedings of the House of Representatives on the Treaty with Britain, the sentiments of the People on the Question of War or Peace were again brought to a test, and again they discovered their adherence to their true interest.—But "varium et mutabile" is the popular voice even in America. What was its language, what its professions six months ago?—what will they be six months hence?—While the People of the United States suffer themselves to be made the instruments of men acting under the impulse of a foreign power, while they will be played upon by springs which lose not their efficacy by detection, who shall answer for that permanency of wisdom and firmness which alone can preserve them from the vortex of war, towards which they are continually impelled?
The french Government know perfectly well the aversion to War which is so strongly felt by the American People, and as they found their influence in that Country upon their popularity, they have never avowed the desire of involving us in the War, but on the contrary have occasionally denied it most explicitly. The conduct of Genet in this particular must be fresh upon the mind of every one; but I have had again and again the strongest assurances from members of their Government, and persons connected with it, that they were fully satisfied with our neutrality, and do not wish us to depart from it. At the same time they omit no opportunity to stimulate our resentment against Britain, and the other day during the interval while it was believed our house of Representatives would annul the Treaty with Britain, the french Minister here, and his agents, as well as the members of the present Government here, all appeared convinced that we must go to War with Britain, and adapted all their conversations to that expectation. The tone is totally changed since the Resolve of the house on the subject has been ascertained.
On this occasion I think it necessary to mention to you, that our old friend D. appears to be retained in the service of the french Republic, as he was in that of the Monarchy. He is as much devoted if not as useful to the Citizen Noël, as he ever was to the Duke de la Vauguyon or to the Marquis de Verac. The old man is extremely miserable, and thinks he has no wish left but to die. But his Passions and his prejudices are all as strong as they could have been in the flower of youth, and the little judgment that he ever had to controul them has abandoned his old age. He is acting a part between the french Minister and me, which he would find it difficult to justify either as a pensioner of the United States, or as an old personal friend of your’s and of myself. He imagines I am not aware of it, and I must so far do his heart the justice to believe that he is not altogether aware of it himself. I shall take care to let it do no harm, and indeed I believe I have put an end to it already.
The interval between the information of the several Resolutions in the House of Representatives, on the 17th: of April, against the Treaty, and on the 30th: of the same month to execute it, gave rise indeed to many observations in my mind. The contents of the Treaty have been well known here these nine or ten months. Its material stipulations had been known from common report many months before. The merchants had procured the information with their usual industry by means of their English correspondents, and the essential articles were often accordingly mentioned by them as being fully understood.—But never until the period of the interval above mentioned, was a syllable of dissatisfaction at the Treaty, or any of its contents uttered by any person in this Government, though several of them would certainly, not have been backward to express it had they felt any. Then however the lesson ready conn’d was repeated, and intimations were conveyed to me, that umbrage was taken here at two of the stipulations. The one, that free ships should not make free goods, and the other that Dutch prizes captured by Dutch vessels should not be sold in the Ports of the United States. The objections are curious; when their own allies have not observed the former principle though specially bound by a previous Treaty so to do; and when the latter if it had been expressly secured to them as a right could have been of no possible utility to them, since so far from taking prizes on the Coast of the United States, they can get none but such as a tempest occasionally drives upon their own. But the nature of the complaints serves to shew from whence they came: the liveries indicated to whom they belonged. Since the resolution of April 30. is known, all is silent again, and I have not heard a word more of their hopeful objections—I may add one circumstance more. One of the ablest men among them, a man who has some independence in his Spirit, and whom I believe to be a friend to the United States has plainly hinted to me that the expectation and hope of a War between the United States and Britain had was very sangwine, among his colleagues and that they drew from it inferences in which he believed they would be mistaken.—I have heretofore written to you that Mr: Pain was writing a pamphlet against the Treaty. It was announced with some emphasis, some months ago, but has not yet appeared. I have the fact from the very best authority; from Mr: Pinckney, immediately after his return to London through Paris where he saw Pain. When he mentioned the circumstance, I did not disguise my feelings on the subject. I told him "I thought it rather late in the day (it was after the ratifications were known to have been exchanged) for Mr. Pain to publish such a pamphlet, considering that he lived as an inmate in Mr: Monroe’s house."—Mr Pinckney replied “that he thought so too; that he was sorry for the circumstance, and that it gave uneasiness to Mr: Monroe. But that when Thomas Pain took a thing into his head he did not know any body on Earth that could dissuade him from it."
But the french Government wish us to go to War, not for them, but on our own account; they wish to have the benefit of our opposition to their enemy without being clogged with any stipulations to assist us; to use us in the present War, as their Court used the Dutch in the last. This being very decidedly the case, I shall now only relate to you the conduct they have recently held towards other neutral Powers, from which we may learn what course of policy we may expect from them.
In Sweden, the object was to produce a war with Russia, which of course would under the present alliance with of the latter with Britain, become a war between Sweden and Britain. The business had been conducted very far towards an issue, and the appointment of General Pichegru, as the Ambassador of the Republic in Sweden, indicates that military talents were the principal qualities considered as requisite for that mission. But before the necessary preparations could be made, the Russian Cabinet assumed a tone and a conduct which defeated them entirely. The Swedes for a day or two talked of war, but the plain fact was it was coming upon them sooner than they had expected and before they were ready. The gauntlet of War was thrown down by the Empress and thirty thousand men were on their march into Finland. The terms prescribed as an indispensable condition for the continuance of Peace, were imperious and humiliating to the highest degree But resistance was vain; the example of Poland was recent before their eyes, and unqualified submission was the only means of averting a similar fate.—You doubtless saw among the English papers which I sent you, a note delivered by the Russian Chargé des Affaires assigning the reasons for which his Court had refused to receive the Swedish Minister sent to notify the intended marriage of the king. The authenticity of that note has been very formally denied by the Swedish Government, but I believe is not doubted by any body else. The king’s marriage is in fact broken off though it had been notified to all the Courts and the usual congratulations had been returned by some of them. Pichegru after accepting the french Embassy to Sweden, resigned it a few days after, and the Baron de Stael, has leave to absent himself from Paris. He was to present the Baron de Rehausen (a young man who had been in disgrace at the Regent’s Court for some concern real or supposed in the affair of Armfeldt) to be the chargé des affairs during his absence. The Directory refused to receive him as flatly as the Empress had refused the Ambassador sent to notify the royal marriage. Here the matter now rests, and the fairest prospect of Sweden is that of having only to bear a public insult from France for having been too weak to contend with Russia.
The Danish Government hitherto has been more fortunate, by keeping itself more reserved from both parties. The intrigues of both have been equally active there as in Sweden, but the prudence and firmness of the Count de Bernstorff have hitherto happily steered between them. The Dutch vessels that I mentioned in my last letter as having been cut out of the port of Bergen, have been restored by the orders of the British Government, and upon this occasion there are two observations that occur to me as worth mentioning. The first is that the justice so speedily, so completely, so unusually, and I add upon very good authority so unexpectedly rendered by the British Government, to the complaints from that of Denmark afford a proof that they are beginning to perceive the necessity of treating with some decency the representations of the neutral powers, and give us good reason to expect that they will pay more regard to ours than they have heretofore. In this instance the satisfaction was complete for the Captain of the frigate who cut out the Dutch vessels was obliged by the orders of his own Government, to conduct them back to the place from which he had taken them.—The other observation is that the event of this affair has not given much satisfaction to the present rulers here. The restoration of their vessels was a thing about which they cared very little. But an opportunity to hope for a war between Denmark and Britain was a precious thing. They do not like to lose it. They valued the pretext much more than the property.
But the principal subject deserving our reflections is the Treatment which the neutral Italian States are suffering from the victorious General of a french army which has penetrated into the heart of that Country, and which they are as unable to resist as Sweden, was that of Russia.—The manner in which the Genoese and Venetian territory was occupied notwithstanding the opposition of their Governments has been mentioned before, and Buonaparte’s threat of burning Verona—He has since imposed a contribution upon the Republic of Lucca, and obliged it to furnish him with arms.—I observed to you in my last Letter that the Tuscan Government would be very much under the french influence. You will doubtless see in the public papers what has recently taken place in that Territory.—It is not yet eighteen months since the neutrality of the Grand Duke was recognized and confirmed by the french Republic in a solemn Treaty. But Buonaparte has not only taken his march towards Rome through the Tuscan territory, he has taken possession of Leghorn; and under his order the french Consul has laid his hands upon all the property belonging to the subjects of the Sovereigns at War with France, that was to be found in the City. The English it seems had such intimations or such fears of this Event, that they just made out to remove great part of their property by water before he surprized the Town. He arrested the Governor of Leghorn, and demands his punishment of the Grand Duke, at the same time affecting to assume great merit and complaisance in not having himself ordered him to be tried by a military commission.—In short the whole of these proceedings, deserve not of none of which have been disavowed by the Directory, deserve the very attentive consideration of Americans as neutrals. They shew in the clearest light how the french under their present Government are disposed to treat those of their friends whom they have in their power. You know whether my general sentiments are tinged with a partiality favourable to Britain; but I shall not disguise my opinion that in the respect for neutral power her late conduct in the instance above related towards Denmark is very much to her honour when compared with these proceedings of France: For this singular conduct in the Tuscan territory not the Shadow of a reason is offered Buonaparte gives his account of it to the Directory, as a matter of course: he tells it even with the same kind of exultation that the exterminations at Lyons, Nantes and numberless other places within the french Republic, used to be announced about two years ago.
One great object doubtless intended by the Seizure of Leghorn was the acquisition of plunder. The spoils of War have become a very serious and important concern to France, for she has scarce any other means left of maintaining her armies.—But another point of essential consequence is the pursuit of the plan which I mentioned to you in my last letter of excluding the British: navigation, warlike and commercial from the Mediterranean.—A third object which they hoped to attain by these measures is to force the Italian States into a War with Britain, and indeed it seems not easy to see how the British Government can avoid one with Tuscany, after having made war against their own allies the Dutch for being under french influence after they found themselves unable to defend them against french invasion.
From all the circumstances I have related, and from the general conduct of the french Governments in all its Protean shapes from the days of Vergennes to the present I am convinced their influence will be indefatigable in fomenting all the Passions in America, hostile to Britain. They are not at present in a very good humour with us, and I suspect would scruple very little to treat us as they have Tuscany, Venice, Genoa, and Lucca and  if we were as much in their power. They have it in their power to treat us as they have Sweden, and I should not be much surprized to see them uncivil to us if an occasion should present itself. How far the temper they now bear towards the American Government has been excited and is now stimulated by the conversation and conduct of Americans in Paris I shall not undertake to say. I have already more than once observed to you that there are things fit for the relation of any voice but mine.
There are however in these same Events some grounds upon which to found the hope for the security of our neutrality during the remainder of the War. The exclusion of the British from the mediterranean; or at least from the Italian Ports, in all probability must continue as long as the war will last. This is an object of great consequence as it will affect not only their commerce, but even their manufactures. It will certain contribute to distress the nation, and in proportion as they lose their friends (I mean the nations with whom they maintain the intercourse of peace) those that remain to them must become the more valuable to them in their estimation. They will therefore treat them with more deference and will at least abate their injuries if not their insolence. It will be an advantageous opportunity for our Government to urge with peculiar force not only justice for the future but satisfaction for the past. I have no doubt but if properly urged it will be with effect. The British will I think be cautious not to repeat their offences, and they will be more compliant in the reparation of those already committed. The recent instance in the case of Denmark affords a clear proof of fact to support what appears so rational in speculation.—If their navigation should be excluded from Italy, as I think it must be, our having just obtained admittance there will naturally become the carrier of the trade which will probably continue because it is highly necessary for both parties. This will perforce burst another thread of their navigation Laws. It will prepare them for that sort of liberality in their future commercial negotiations with us, which they have not yet exhibited. They will feel the necessity of our friendship, and will accordingly observe a more friendly line of conduct.—With all the attachment of my Countrymen for France, I believe they have too much sense and virtue as well as knowledge of their own interest, to be either persuaded or bullied by her, into a War for her benefit, when it has certainly become on her side a War merely of Conquest and Plunder, provided no new cause of resentment and irritation be given them by the future  conduct of Britain.
In writing to you I never know when to finish. I have now exhausted only a single subject, and there are others both of a public and private nature upon which I intended when I began this letter to make several observations. I must now be content to postpone them for a future opportunity, having only time to add the usual assurances of grateful affection, from your Son.
John Q: Adams.
P.S. Thomas is well; and gone on a tour to the Utrecht Kermis.

